               Case 1:20-po-00009 Document 1 Filed on 02/18/20 in TXSD Page 1 of 1
AO 91 (Rev. 5/95) Criminal Complaint
__________________________________________________________________________

                UNITED STATES DISTRICT COURT
_______________________SOUTHERN DISTRICT OF TEXAS __________________________
                          BROWNSVILLE DIVISION

           UNITED STATES OF AMERICA
                              V                                                CRIMINAL COMPLAINT
           FALCON-ZACARIAS, MARTHA                                              CASE NUMBER: 1:20-PO        009
           A 213 547 800

      I, the undersigned being duly sworn state the following is true and correct to the best
of my knowledge and belief.     On or about       02/14/2020        in Cameron County, in the
SOUTHERN District of TEXAS defendant, an alien did,

knowingly, willfully and in violation of law attempted to gain illegal
entry into the United States by willful concealment of a material fact, and
in furtherance of such violation presented a United States Passport Card
and declared to be a United States citizen,

in violation of Title              8   United States Code, Section(s)              1325 (a)(3)          .

I further state that I am a (n) Customs            and Border Protection Officer                 and that this
complaint is based on the following facts:

     The defendant attempted to gain illegal entry into the United States
through the Brownsville Matamoros International Bridge in Brownsville,
Texas. The defendant presented a United States Passport Card and a United
States Birth Certificate from the state of Texas both bearing the name of
Lizbeth Lopez-Gamboa and further claimed to be said person to a U.S.
Customs and Border Protection Officer. In Customs and Border Protection
secondary it was determined that the defendant is not the owner of the
documents presented.   The defendant was determined to be a citizen and
national of Mexico with no legal status to enter and/or be in the United
States.

Continued on the attached sheet and made a part hereof:             Yes       X No

                                                                       /s/
                                                                Jimmy R. Oetjen CBPEO
                                                                    Signature of Complainant

Sworn to before me and subscribed in my presence,


February 16, 2020                                     at          BROWNSVILLE, TEXAS
Date                                                                       City and State



IGNACIO TORTEYA III, U.S.MAGISTRATE JUDGE
Name & Title of Judicial Officer                                 Signature of Judicial Officer
